DETAILED ACTION
This action is response to communication:  response to preliminary amendment filed on 01/12/2022..
Claims 14-16 are currently pending in this application.  
The IDS filed on 01/12/2022 has been accepted.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dyor et al. US Patent Application Publication 20120144452 (Dyor), in view of Saxman et al. US Patent Application Publication 2014/0026193 (Saxman), and further in view of Milijkovic et al. US Patent Application Publication 2013/0274953 (Milijkovic).

As per claim 14, Dyor teaches a server for sharing location information of a vehicle, the server comprising: a communication circuit configured to communicate with the user (Figure 1 with location provider and authentication authority; also see paragraph 24-28 with user communicating with location service provider); and a processor electrically connected with the communication circuit (Figure 1 and paragarphs24-28 with location service provider server), wherein the processor is configured to: receive, via the communication circuit, the location of the user and identification information of an external device, which is a target for sharing the location information of the user, from the user (see paragraph 4-6 wherein location provider provides user location to external device/third party server; see paragraph 25 wherein location provider receives location from user; see paragraph 28 wherein location provider receives request from third party service to access data; see also paragraph 29 wherein location provider receives different instructions/permissions to grant accesss to particular third-party services/external devices); $$$transmit, via the communication circuit, authentication information for sharing the location information to the external device ($$$paragraph 27-28 wherein location provider has authentication credential of a user;$$$ )$$$;  authenticate the external device, or another device which receives the authentication information from the external device, using the authentication information (see paragraph 28 wherein location provider utilizes authentication credential to authenticate  third party service/external device); and transmit, via the communication circuit, the location information to the authenticated device (paragraphs 29-31 wherein location provider provides location to authenticated third party service).
	Although Dyor teaches authentication information, Dyor does not expliciatly teach transmitting, via the communication circuit, authentication information for sharing the location information to the external device.  However, this would have been obvious.  FOr example, see Saxman (Figure 6 and paragraph 59, wherein user provides identification information to server such as credentials; see Figure 6 and paragraph 60, wherein server transmits access token/authentication credentials to personal device; see Figure 6 and paragraph 61 wehrein personal device forwards access token to external/sahred device; see Figure 6 wherein sahred device transmits access token to resource server to receive information).  
	At the time the invention was filed, it would have been obvious to one of ordinary skill in art to combine the teachings of Dyor with Saxman.  One of ordinary skill in the art would have been motivated to perform such an addition to provide more security and control when providing personal information access to other devices (Saxman paragraph 56).
	Although Dyor as modified teaches providing the location of a user, Dyor as modified does not expliictlyt each wherein the location is a vehicle.  However, this would have been obvious.  For example, see Milijkovic (paragraph 38 wherein user may provide a link or a password/pin to other user/devices to access location of a vehicle).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Dyor combination with Milijkovic.  One of ordinary skill in the art would have been motivated to perform such an addition to provide an inexpensive way to gather and report vehicle information (paragraph6 of Milijkovic). 
	As per claim 15, the Dyor combination eaches wherein the external device includes at least one of a user terminal, an IoT device, a payment ystem, a positioning system, an emergency rescue system, an insurance system, and an external vehicle (Dyor paragraph 42 wherein third party service may be a pc/user terminal.).
	As per claim 16, the DYor combination eaches wherein the processor is configured to: acquire, via the communication circuit, the location information and at least one of personal information, personal identification information, vehicle state information, vehicle guide information, and security iformation, from the vehicle; and transmit, via the communication circuit, the acquired information to the authenticated device (Dyor pargraph 24-27 wherein location provider/server receives personal information of user and also personal identification information; see paragraph 27 wherein location provider provides authenticated third apty service with the information).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PST Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495